Puerto Rico, Octubre veinte y seis de mil novecientos. —Visto el presente recurso gubernativo interpuesto por Don Juan Mollfulleda contra negativa del Registrador de la Propiedad de esta Capital á inscribir un mandamiento de embargo. — Resultando: Que seguido juicio declarativo en el Tribunal del Distrito de San Juan por Don Juan Mollfulleda contra la sucesión de Don José María Sanjuán, compuesta de su Sra. madre Doña Rosa Berenguer, su viuda Doña Antonia López y su hija natural Doña Rosa Sanjuán, representada por su madre Doña Altagracia Bermúdez, se libró mandamiento al Registrador de la Propiedad de esta Capital para la anotación del embargo preventivo decretado sobre la hacienda “Campanillas”, radicada en el término municipal de Toa-Baja, y que presentado dicho mandamiento al Registrador de la Propiedad, se negó á inscribirlo, según nota puesta al pie del mismo, por el defecto insubsanable de aparecer inscrita la finca á favor de Don Cándido García Cobián, persona distinta de aquéllas contra las que se seguía el procedimiento, no procediendo por tanto la anotación de suspensión. — Resultando: Que notificada la negativa del Registrador á Don Juan Mollfulleda, como no se presentara á recoger el mandamiento, lo remitió el Registrador á este Tribunal Supremo dentro del término y á los efectos que prescribe la Orden General número 99. — Considerando que es precepto general establecido en la regla 1? del artículo 92 del Reglamento de la Ley Hipotecaria sobre anotación de embargos, que si la propiedad de los bienes embargados apareciere inscrita en los libros antiguos *436ó modernos á favor de una persona que no sea aquélla contra quien se hubiere decretado el embargo, se negará la anotación, practicándose cuanto la ley y el mismo reglamento disponen para las inscripciones que se denieguen por defectos no subsanables; y que apareciendo inscrita la hacienda “Campanillas” á favor de Don Cándido García Cobián, persona distinta de las que componen la sucesión del difunto Don José M> Sanjuán, según los datos que ofrece el mismo mandamiento, el Registrador no ha podido dejar de cumplir aquel precepto general, denegando la anotación preventiva del embargo en el Registro de la Propiedad. — Se confirma la nota puesta por el Registrador al pie del mandamiento de que se trata en el presente recurso, y devuélvasele con copia certificada de la presente resolución, que se publicará en la Gaceta Oficial á los efectos procedentes. — Lo acordaron y firman los Sres. del Tribunal, certifico.
José S. Quiñones. — José C. Hernández. — José MJ Figueras. — Rafael Nieto Abeillé. — E. de J. López Gaztambide, Secretario.